TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00528-CV


                                     In re Rodolfo C. Gomez


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to rule on his motion to dismiss the underlying criminal proceeding with cause number

CR-2002-245. This Court subsequently received a supplemental record demonstrating the trial

court has dismissed that proceeding. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732,

737 (Tex. 2005) (orig. proceeding) (“A case becomes moot if a controversy ceases to exist

between the parties at any stage of the legal proceedings . . . .”); see also In re Martinez, No. 04-

14-00293-CR, 2014 WL 2548571, at *1 (Tex. App.—San Antonio June 4, 2014, orig. proceeding)

(per curiam) (mem. op.) (holding that a “failure to rule” issue becomes moot once the trial court

has acted). Accordingly, we dismiss the petition for writ of mandamus as moot.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Filed: November 3, 2021